  Case 3:20-cv-00420-K-BH Document 7 Filed 04/24/20           Page 1 of 1 PageID 19



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ALEXANDER A. WILLIAMS,                      )
    ID # 19042243,                          )
          Plaintiff,                        )
vs.                                         )   No. 3:20-CV-0420-K-BH
                                            )
IRVING CITY DOG POUND,                      )
          Defendant.                        )   Referred to U.S. Magistrate Judge

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, this action will be DISMISSED as malicious under 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b) without prejudice to the prosecution of the plaintiff’s prior

action in this court, Williams v. Dallas Police Officer et al., 3:19-CV-3046-B (N.D. Tex.

Dec. 20, 2019).

      SO ORDERED

      Signed April 24th, 2020.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
